Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both a heat conducting plate and a metal film in Figure 3.  More succinctly, Figure 13 has reference character 25 pointing to two separate structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the recitation of “a 5baking chamber being formed between every adjacent two of the electric heating plates” renders the claim indefinite as it is unclear what is meant by “every adjacent two of the electric heating plates.”  That is, it is unclear if “every adjacent two of the electric heating plates” includes the middle electric heating plate.  For instance, is the baking chamber between a first side electric heating plate and the middle plate or between a first and second side electric heating plate (excluding the middle plate)?
	Regarding claim 2, the recitation of “a surface of the substrate of the left heating plate, facing the first baking chamber, is bonded with the heat-generating 20metal film; a surface of the substrate of the right heating plate, facing the second baking chamber, is bonded with the heat-generating metal film” renders the claim indefinite as it is unclear if the “surface” of the respective left and right heating plates that are bonded with the metal film is intended to refer to the same surface recited in claim 1.  Claim 1 recites “each of the electric heating plates includes a substrate and a heat-generating metal film, a surface of the substrate of each of the two side electric heating plates, facing the baking chamber, is bonded with the heat-generating metal film.”  Here claim 1 makes it clear that a surface of the substrate facing the baking chamber of the respective side electric heating plates is bonded with the metal film.  It is unclear then if the surfaces of the left and right plate, also facing the baking chamber(s) and being bonded with the metal film, as recited in claim 2, is/are the same recited in claim 1.  That is, do the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Panaghe (U.S. Patent 7764873).
Regarding claim 1, Panaghe teaches a heat generating device of a toaster (abstract, lines 1-2, “A radiant electric heating element for use in a toast making appliance”) (See also Col. 1, lines 10-16, disclosing bread toasting appliance) (Col. 2, lines 3-7. “…a toast making appliance comprising at least one radiant electric heating element as aforesaid, including means for supporting at least one slice of bread in close proximity to the heating element, even in direct contact therewith.”), comprising a frame (figure 3, supporting elements 10) (Col. 2, lines 51-56. “By placing a pair of radiant electric heating elements according to the invention back-to-back slices of toast may be introduced between them. preferably on supporting means (10), so that both sides are toasted simultaneously, and by providing three such elements, as shown in FIG. 3, two or more slices may be toasted at once.”), 

    PNG
    media_image1.png
    580
    642
    media_image1.png
    Greyscale

two side electric heating plates (left and right plates shown above) mounted at two sides of the frame, and a middle electric heating plate (middle plate between the left and right plates, shown above) disposed between the two side electric heating plates; a 5baking chamber being formed between every adjacent two of the electric heating plates for baking sliced bread (Col. 2, lines 51-56. “By placing a pair of radiant electric heating elements according to the invention back-to-back slices of toast may be introduced between them, preferably on supporting means (10), so that both sides are toasted simultaneously, and by providing three such elements, as shown in FIG. 3, two or more slices may be toasted at once.”) (first baking chamber between left plate and middle plate.  Second baking chamber between right plate and middle plate.), characterized in that: 

    PNG
    media_image2.png
    343
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    476
    media_image3.png
    Greyscale

each of the electric heating plates includes a substrate (2) and a heat-generating metal film (electrically conducting resistance track 5) (Col. 2, line 67 to Col. 3, line 1) (Col. 3, lines 60-61, discloses using “silver, palladium or platinum for the conductive heating track”), a surface of the substrate of each of the two side electric heating plates, facing the baking chamber, is bonded with the heat-generating metal film 10front and back surfaces of the substrate of the middle heating plate are bonded with the heat-Col. 2, lines 35-40. “can be printed either in single or multiple tracks, either on one side or both sides, meandered in such a fashion as both to cover the whole area of the plate and to ensure a power distribution over the plate for an even toasting of the material.”) (Col. 3, lines 10-25 disclosing benefits of using printed heating elements in a toaster.  For example, reduced electrical power and preventing burns/shocks to a user).  
	Regarding claim 2, Panaghe, as applied to claim 1, teaches wherein the two side electric heating plates includes a left electric heating plate and a right electric heating plate respectively installed at a leftmost side and a 15rightmost side of the frame (as detailed in claim 1, referring to the left and right plates); a first baking chamber is formed between the left electric heating plate and the middle electric heating plate (as detailed in claim 1, referring to the first baking chamber between the left plate and middle plate), a second baking chamber is formed between the right electric heating plate and the middle electric heating plate (as detailed in claim 1, referring to the second baking chamber between the right plate and middle plate); a surface of the substrate of the left heating plate, facing the first baking chamber, is bonded with the heat-generating 20metal film; a surface of the substrate of the right heating plate, facing the second baking chamber, is bonded with the heat-generating metal film (Col. 2, lines 35-40. “can be printed either in single or multiple tracks, either on one side or both sides, meandered in such a fashion as both to cover the whole area of the plate and to ensure a power distribution over the plate for an even toasting of the material.”).  

    PNG
    media_image2.png
    343
    577
    media_image2.png
    Greyscale

Regarding claim 4, Panaghe, as applied to claim 1, teaches wherein a heating circuit (electrical connections 1 and track 5) 5of the heat-generating metal film (5) in each of the electric heating plates extends back and forth on the surface of the substrate to form a serpentine uniform structure (serpentine structure of track 5 clearly shown in Figure 1, above).  
Regarding claim 5, Panaghe, as applied to claim 4, teaches wherein a head end and a distal end of the heating circuit of the heat-generating metal film in each 10of the electric heating plates are provided with power contacts (Electrical connections 1 for the supply of power. Col. 3, lines 5-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaghe (U.S. Patent 7764873) in view of Tsao (U.S. Publication 2002/0076215).
Regarding claim 3, Panaghe, as applied to claim 1, teaches each claimed limitation and the substrate being stainless steel (Col. 3, lines 60-63). Panaghe further states that a mica plate has been traditionally used (Col. 1, lines 30-35).
Tsao provides explicit teaching that it is known in the art of toaster devices (para. 0002, discussing flaws of toasters such as, not being suitable to directly put any food on top of the heating elements) (Figure 2 shows toaster 20; para. 0017. Toaster 20 has a left plate, middle plate, and a right plate, which define respective first and second baking chambers) (Figure 1 shows a depiction of the plate) (substrate 12 is an insulated plate, para. 0015, in which heating layer 14 is deposited thereon via CVD or PVD processing.  Heating layer 14 includes nickel, chromium , iron, etc.) for the substrate (12) to be a mica plate (para. 0015, glass, microcrystal glass, ceramic, mica, or other insulated materials).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Panaghe with Tsao, by replacing the stainless steel material of Panaghe, with the teachings of Tsao, in order to provide a substrate material that has insulating properties.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaghe (U.S. Patent 7764873) in view of Back et al. (U.S. Publication 2003/0042252), hereinafter Back.
Regarding claim 6, Panaghe, as applied to claim 1, teaches each claimed limitation except for wherein upper and lower ends of each of the electric heating plates are provided with a plurality of protrusions engaged with the frame.  

    PNG
    media_image4.png
    438
    500
    media_image4.png
    Greyscale

Back teaches that it is known in the art of toaster devices (para. 0003) (Figure 3 depicts an exploded view of the toaster, which includes a plurality of plates 100 disposed in frame 50) (Figure 6 showing heating plate 131) for upper and lower ends of each of the electric heating plates (131) are provided with a plurality of protrusions engaged with the frame (para. 0076; “Front mounting boss 132 and a rear mounting boss 133 are provided at the front and rear ends of the heating plate 131, respectively. The front mounting boss 132 is coupled to the rear surface of the case front plate 51, while the rear mounting boss 133 is inserted into the heater slot 53b of the case rear plate 53. It is preferable to form the supporting slot 134 on both ends of the front mounting boss 132. The reason is to make the supporter 136 more stable.”).  
The advantage of combining the teachings of Back is that in doing so would provide a more stable connection to the frame.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Panaghe with Back, by adding to each heating plate of Panaghe, with the teachings of Back, in order to provide a more stable connection to the frame.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaghe (U.S. Patent 7764873) in view of Benetiz (U.S. Publication 2016/0045069).
Regarding claims 7-8, Panaghe, as applied in claim 1, teaches each claimed limitation except for wherein a surface of the 15heat-generating metal film is covered with a heat-conducting plate so that the heat-generating metal film is located between the substrate and the heat-conducting plate to form a sandwich structure (claim 7) and wherein the heat-conducting plate is a mica plate (claim 8).

    PNG
    media_image5.png
    574
    728
    media_image5.png
    Greyscale

Benetiz teaches that it is known in the art of toasters (Figures 1, 4, and 5, toaster 100, heating assemblies 245) (para. 0016, “tortilla toaster”) for a surface of the 15heat-generating conductor (nichrome ribbon 320, which is disposed on mica substrate 330; para. 0076) is covered with a heat-conducting plate (mica thermal diffuser 310) so that the heat-generating conductor (320) is located between the substrate (330) and the heat-conducting plate (310) to form a sandwich structure (as evident in figures 4-5).

    PNG
    media_image6.png
    553
    487
    media_image6.png
    Greyscale

Benetiz further teaches wherein the heat-conducting plate (310) is a mica plate (mica thermal diffuser; para. 0076).
The advantage of combining the teachings of Benetiz is that in doing so would provide a thermal diffuser on the heating plates that spreads the heat, thereby evenly heating and toasting a food item (para. 0062).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Panaghe with Benetiz, by adding to the heating plate of Panaghe, with the teachings of Benetiz, in order to provide a thermal diffuser on the heating plates that spreads the heat, thereby evenly heating and toasting a food item (para. 0062).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaghe (U.S. Patent 7764873) in view of Benetiz (U.S. Publication 2016/0045069), and in further view of Younger (U.S. Patent 4745855).
Regarding claim 9, the primary combination, as applied in claim 7, teaches each claimed limitation except as detailed below.
Benetiz teaches that the heat-conducting plate (310) and substrate (330), together, has a thickness of about 0.0785 inches (Figure 13, and paragraph 0080 referring to thickness Th) (note: 0.0785 inches converts to 1.9939 mm).
Benetiz is silent on wherein the heat-conducting plate has a thickness less that of the substrate.  

    PNG
    media_image7.png
    542
    319
    media_image7.png
    Greyscale

Col. 1, lines 4-5; “electric toasters, and more particularly to heater element assemblies therefor.”) (Fig. 6, showing substrate 5, heater 7 and micanite sheets 12A and 12B, which are “applied over the opposite faces of the former 5 to cover the heater wire 7 which is exposed on both faces”) (substrate 5, heater 7, and micanite sheets 12A and 12B of Younger correspond to the substrate 330, heat-generating conductor 320, and mica thermal diffusers 310 of Benetiz, respectively) for the micanite sheets 12A/B to have a thickness less that of the substrate (5) (as shown in Figure 6).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Panaghe, as modified by Benetiz, with Younger by replacing the thickness of the mica thermal diffuser, relative to the thickness of the substrate, of Benetiz, with that of Younger, for in doing so would amount to a mere change in size which would not cause the prior art device to perform differently.  See MPEP 2144.04-IV-A.  Furthermore, one skilled in the art would recognize that there are only three solutions: the heat-conducting plate and the substrate have the same thickness, the heat-conducting plate has a thickness greater than the substrate, and the heat-conducting plate has a thickness less than the substrate. Here, there are a finite (3) number of identified and predictable solutions in which one of ordinary skill in the art could have pursued with a reasonable expectation of success. See MPEP 2143-I-E.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panaghe (U.S. Patent 7764873) in view of Benetiz (U.S. Publication 2016/0045069), and in further view of Dryden et al. (U.S. Publication 2016/0116447), hereinafter Dryden.
Regarding claim 10, the primary combination, as applied in claim 7, teaches each claimed limitation except as detailed below.
Benetiz teaches that the heat-conducting plate (310) and substrate (330), together, has a thickness of about 0.0785 inches (Figure 13, and paragraph 0080 referring to thickness Th) (note: 0.0785 inches converts to 1.9939 mm).
Benetiz is silent on wherein the heat-conducting plate has a thickness of 0.1 mm to 0.2 mm.

    PNG
    media_image8.png
    652
    410
    media_image8.png
    Greyscale

Fig. 3A; heater 201; para. 0034) (heating element 305, substrate 301, and layer 306/307-para. 0037 correspond to the same as Benetiz) the heat-conducting plate (306/307 is discloses as mica in para. 0062, which corresponds to the mica thermal diffusers of Benetiz) has a thickness of 0.1 mm to 0.2 mm (para. 0062 discloses 306/307 having a thickness of “approximately 0.3 mm”) (See MPEP 2144.05-I in which a prima facie case of obviousness exists where the claimed ranges overlap of lie inside ranges disclosed in the prior art.  Here, “approximately 0.3 mm” allows for values below 0.3 mm.) (para. 0062 further discloses that using mica is beneficial since it has a comparatively low coefficient of thermal expansion and will not expand when heated or cooled, thereby not suffering from mechanical distortion).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Panaghe, as modified by Benetiz, with Dryden, by replacing the thickness of the mica thermal diffuser of Benetiz, being inherently of some value, with the teachings of Dryden, since the thickness is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the optimization of heat spreading. A person of ordinary skill in the art would recognize that the thickness of the mica layer influences the amount of heat being conducted. Benetiz states, in paragraph 0035, the use of mica thermal diffusers “even out heat and spread the heat to optimize toasting and heating.”  Dryden states, in paragraph 0062, that mica “has a comparatively low coefficient of thermal expansion” and “will not expand when heated or cooled and will not suffer from mechanical distortion.” Varying the thickness of the mica 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761